EXHIBIT 10.2 SUPPLEMENTAL AGREEMENT Reference is hereby made to the Agreement and Plan of Merger, dated as of June 1, 2011 (the “Agreement”), among China Youth Media, Inc., a Delaware Corporation (“CHYU”), China Youth Media Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of CHYU (“Merger Sub”), and Midwest Energy Emissions Corp., a North Dakota corporation (the “Company”).CHYU, Merger Sub and the Company are collectively referred to herein as the “Parties.” Notwithstanding anything to the contrary contained therein, the Parties hereby agree that all past and present directors and officers of CHYU are entitled to rely upon the representations, warranties and covenants of the Parties contained in the Agreement, including but not limited to the representations, warranties and covenants with respect to Indemnification and Directors and Officers Insurance, and the benefits conferred therein and thereby, and all such past and present directors and officers of CHYU shall be deemed third party beneficiaries of the Agreement. IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of the 21st day of June, 2011. CHINA YOUTH MEDIA, INC., A DELAWARE CORPORATION By: /S/Jay Rifkin Name: Title: Jay Rifkin Chief Executive Officer CHINA YOUTH MEDIA MERGER SUB, INC., A DELAWARE CORPORATION By: /S/Jay Rifkin Name: Title: Jay Rifkin Chief Executive Officer MIDWEST ENERGY EMISSIONS CORP., A NORTH DAKOTA CORPORATION By: /S/Richard MacPherson Name: Title: Richard MacPherson Chief Executive Officer
